5 F.3d 365
William McKINNEY, Plaintiff-Appellant,v.Pat ANDERSON;  Carol Ployer;  H.L. Whitley;  George W.Sumner;  John Nye, Defendants-Appellees.
No. 89-16589.
United States Court of Appeals,Ninth Circuit.
Sept. 16, 1993.

On Remand from the United States Supreme Court.
Before BROWNING, PREGERSON, and TROTT, Circuit Judges.


1
The United States Supreme Court has affirmed the judgment of this court published at 959 F.2d 853.   The case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court in Helling, et al. v. McKinney, --- U.S. ----, 113 S. Ct. 2475, 125 L. Ed. 2d 22 (1993).